In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1341V
                                   Filed: September 27, 2019
                                         UNPUBLISHED


    MAIA MERIN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

      On August 31, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 20,
2017. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

      On August 21, 2019, a ruling on entitlement was issued, finding petitioner entitled
to compensation for her SIRVA. On September 26, 2019, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $103,102.25

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
(comprised of $82,500.00 for pain and suffering, $1,114.38 for past unreimbursable
expenses, and $19,487.87 for lost earnings). Proffer at 1-2. In the Proffer, respondent
represented that petitioner agrees with the proffered award. Id. Based on the record as
a whole, the undersigned finds that petitioner is entitled to an award as stated in the
Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $103,102.25 (comprised of $82,500.00 for pain
and suffering, $1,114.38 for past unreimbursable expenses, and $19,487.87 for lost
earnings) in the form of a check payable to petitioner, Maia Merin. This amount
represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
MAIA MERIN,                               )
                                          )
                  Petitioner,             )
                                          )                   No. 18-1341V
v.                                        )                   Chief Special Master Dorsey
                                          )                   ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On August 21, 2019, respondent filed a Rule 4(c) Report, in which he conceded

entitlement to compensation. On the same day, the Court issued a Ruling on Entitlement, finding

that petitioner is entitled to compensation for her shoulder injury related to vaccine

administration (“SIRVA”).


   I.   Items of Compensation

        A. Pain and Suffering

        Respondent proffers that the Court should award Maia Merin a lump sum of $82,500.00

for her actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4).

Petitioner agrees.




                                                  1
          B. Past Unreimbursable Expenses

          Respondent proffers that the Court should award Maia Merin a lump sum of $1,114.38

for past unreimbursable expenses, as provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner

agrees.

          C. Lost Earnings

          The parties agree that based upon the evidence of record, Maia Merin has suffered a past

loss of earnings as a result of her vaccine-related injury. Therefore, respondent proffers that the

Court should award Maia Merin a lump sum of $19,487.87 for her lost earnings as provided

under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.


    II. Form of Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $103,102.25, in the form of a check payable to petitioner, which

represents all elements of compensation to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a). 1 Petitioner agrees.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division
1
  Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.



                                                   2
                                CATHARINE E. REEVES
                                Deputy Director
                                Torts Branch, Civil Division

                                ALEXIS B. BABCOCK
                                Assistant Director
                                Torts Branch, Civil Division

                                /s/ Claudia B. Gangi
                                CLAUDIA B. GANGI
                                Senior Trial Attorney
                                Torts Branch, Civil Division
                                U.S. Department of Justice
                                P.O. Box 146
                                Benjamin Franklin Station
                                Washington, D.C. 20044-0146
                                Tel: (202) 616-4138
                                Email: claudia.gangi@usdoj.gov


Dated: September 26, 2019




                            3